Dismissed and Memorandum Opinion filed December 20, 2007







Dismissed
and Memorandum Opinion filed December 20, 2007.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00864-CV
____________
 
TABITHA GACHIENGU, Appellant
 
V.
 
DISCOVER BANK, Appellee
 

 
On Appeal from the County Civil
Court at Law No. 3
Harris County, Texas
Trial Court Cause No.
864148
 

 
M E M O R
A N D U M   O P I N I O N
This
appeal is from a judgment signed May 16, 2007.  No clerk=s record has been filed.  The clerk
responsible for preparing the record in this appeal informed the court
appellant did not make arrangements to pay for the record.  




On
November 13, 2007, notification was transmitted to all parties of the Court=s intent to dismiss the appeal for
want of prosecution unless, within fifteen days, appellant paid or made
arrangements to pay for the record and provided this court with proof of
payment.  See Tex. R. App. P.
37.3(b).
Appellant
has not provided this court with proof of payment for the record. Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed
December 20, 2007.
Panel consists of Justices Fowler, Frost, and Seymore.